Case 1:20-cv-01757-MN-CJB Document 11 Filed 02/18/21 Page 1 of 1 PageID #: 510



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 CORETEK LICENSING LLC,

                       Plaintiff,                    Civil Action No.: 1:20-cv-01757-MN-CJB

       v.

 TANGOME, INC.,                                      TRIAL BY JURY DEMANDED

                       Defendant.


            NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

       Now comes Plaintiff, Coretek Licensing LLC, by and through its counsel, pursuant to Fed.

R. Civ. P. 41(a)(1), and hereby voluntarily dismisses all of the claims asserted against Defendant

TangoMe, Inc. in the within action WITHOUT PREJUDICE. TangoMe, Inc. has not served an

answer or a motion for summary judgment.

 Dated: February 18, 2021                      Respectfully submitted,

 Of counsel:                                   CHONG LAW FIRM PA

 Andrew S. Curfman (Pro hac vice)              /s/ Jimmy Chong
 Sand, Sebolt & Wernow Co., LPA                Jimmy Chong (#4839)
 Aegis Tower – Suite 1100                      2961 Centerville Road, Suite 350
 4940 Munson Street NW                         Wilmington, DE 19808
 Canton, Ohio 44718                            Telephone: (302) 999-9480
 Telephone: (330) 244-1174                     Facsimile: (877) 796-4627
 Facsimile: (330) 244-1173                     Email: chong@chonglawfirm.com
 andrew.curfman@sswip.com
                                               ATTORNEYS FOR PLAINTIFF




       SO ORDERED this _________ day of February, 2021


                                                    _________________________________
                                                    UNITED STATES DISTRICT JUDGE
